Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


               Non-Compliant Response to Restriction Requirement

The reply filed on 12/15/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The Restriction requirement mailed 10/16/2020 required Applicant to elect a first and second polynucleotide sequence pair and an election of ribonucleotide positions as in claims.
Applicant correctly elected SEQ ID No. 103 as the first sequence and SEQ ID no. 105 as the second sequence.  If any of the sequences with the generic recitation of nucleotides such as in claim 25 step (a) correspond to the elected sequences, then Applicant must indicate such.
Further, Applicant states SEQ ID No. 103 = 107 and SEQ ID No. 105 = 109 and 110 with the only different being certain chemical modifications.  Therefore if SEQ ID No. 107 is included in the election, claims 51 and 59 recites a pair of polyribonucleotides wherein SEQ ID No. 107 is complementary to SEQ ID No. 111 or 112 which were not elected.  Clarification is requested. 
Applicant elected position 6 which corresponds to ‘g’ however there are several more positons claimed that need an election.  The claims recite different nucleotides 

Applicant must elect one pair of first and second polynucleotide sequences and must elect ribonucleotide positions of those sequences as explained above to be fully compliant with the restriction requirement.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635